Title: Abigail Adams to John Lowell, 29 November 1779
From: Adams, Abigail
To: Lowell, John



Sir
Braintree November 29 1779

Before Mr. Adams left me he mentiond 2 or 3 gentlemen to me to whom he would have me apply for advice and assistance during his absence. You Sir was one of those Friends upon whom he directed me to rely who would consider my Situation and render me any little services I stood in need of.
My present request is to be informd of the rate of exchange of hard Money into paper. There are so many persons disposed to take advantage of me, in this respect that unless I can find a Friend or two upon whom I can rely, I shall be imposed upon as I have heretofore been, and I have need enough I am sure of making the best exchange in my power.
The fluctuating state of our currency and the exorbitant demand for every necessary of life, together with the high taxes renders it more peculiarly difficult to be deprived of a partner at this day.
It has been my Lot in Life to be called repeatedly to the painfull task of seperating from the dearest connexion in Life. Honour and Fame of which the world talk, weigh but lightly against the Domestick happiness I resign, and the pain and anxiety I suffer.—One only consideration preponderates the scale, The hope of rendering Essential service to a distressd and Bleeding Country.
Be pleased sir to present my Respectfull complements to Mrs. Lowell tho I have not the pleasure of an acquaintance with her. A few lines left for me at Mr. I. Smiths Boston will be safely conveyed to me and will greatly oblige your Humble Servant,

A. Adams

